ACCEPTED
                                                                                         03-15-00382-CV
                                                                                                 7064224
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                    9/23/2015 3:44:20 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                                NO. 03-15-00382-CV

                                                                   FILED IN
                                                   3rd COURT OF APPEALS
             ______________________________________________
                                                       AUSTIN, TEXAS
                                                     9/23/2015 3:44:20 PM
                   IN THE THIRD COURT OF APPEALS OF TEXAS
                                                                JEFFREY D. KYLE
                                                                     Clerk
             ______________________________________________
                            STEVEN B. ARMBRUSTER
                                   Appellant

                                         V.

                  DEUTSCHE BANK NATIONAL TRUST COMPANY,
                                 Appellee

             ______________________________________________
                         Appeal from the 277th District Court
                             Williamson County, Texas

             ______________________________________________

                      APPELLEES' UNOPPOSED MOTION FOR
                  EXTENSION OF TIME TO FILE APPELLEES' BRIEF

             ______________________________________________


TO THE HONORABLE COURT OF APPEALS:

         Appellees Deutsche Bank National Trust Company as Indenture

Trustee for New Century Home Equity Loan Trust 2004-2 and Juanita

Strickland move this Court to grant an extension of time of four weeks,


012851/000097
131 - 1760279v1
to and including November 19, 2015, to file their brief. In support

thereof, Appellees respectfully show as follows:

         1.       Appellant filed his brief on September 22, 2015. Therefore,

Appellees’ brief is currently due October 22, 2015.

         2.       Counsel for Appellees is preferentially set for trial on

October 5, 2015 in the 172nd Judicial District Court of Jefferson County,

Texas. That case is expected to last more than one week. Counsel is

preparing for that trial.

         3.       This is Appellees’ first request for an extension of time to file

their brief.

         4.       Counsel for Appellant is unopposed to this request.

                                       PRAYER

         Wherefore, Appellees ask the Court to grant an extension of time,

to and including, November 19, 2015.




                                           2
012851/000097
131 - 1760279v1
                                        Respectfully submitted,

                                        By: /s/ Peter C. Smart
                                            Peter C. Smart
                                            State Bar No. 00784989
                                            Crain, Caton & James, P.C.
                                            1401 McKinney St., Suite 1700
                                            Houston, Texas 77010
                                            (713) 658-2323 (Telephone)
                                            (713) 658-1921 (Facsimile)
                                            psmart@craincaton.com
                                        ATTORNEYS FOR APPELLEES

                             Certificate of Conference


       I certify that my office conferred with Appellant and Appellant is unopposed
to the request made herein.

                                                  /s/ Peter C. Smart
                                                  Peter C. Smart


                               Certificate of Service

       I certify that a true and correct copy of the foregoing has been served on the
following counsel of record through the electronic filing system and via regular
mail this September 23, 2015:


          David Rogers
          Law Offices of David Rogers
          1201 Spyglass, Suite 100
          Austin, Texas 78746


                                                  /s/ Peter C. Smart
                                                  Peter C. Smart


                                          3
012851/000097
131 - 1760279v1